

117 HRES 331 : Raising a question of the privileges of the House.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 331IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. McCarthy (for himself, Mr. Emmer, Mr. Hagedorn, Mr. Stauber, and Mrs. Fischbach) submitted the following resolution; which was referred to the Committee on EthicsApril 20, 2021The Committee on Ethics discharged; considered and laid on the tableRESOLUTIONRaising a question of the privileges of the House.Whereas on the evening of April 17, 2021, Representative Maxine M. Waters of California joined protestors in Brooklyn Center, Minnesota, who were gathered outside the Brooklyn Center Police Department;Whereas Representative Maxine M. Waters said, “We’re looking for a guilty verdict” in the trial of Derek Chauvin;Whereas Representative Maxine M. Waters said that if there was not a guilty verdict, protestors on the street should “… Stay on the street, and we’ve got to get more active, we’ve got to get more confrontational, we’ve got to make sure they know we mean business.”;Whereas, on April 19, 2021, the judge in the trial of Derek Chauvin, Judge Peter Cahill, said in reply to Derek Chauvin’s defense attorney, “I’ll give you that Congresswoman Waters may have given you something on appeal that may result in this whole trial being overturned.”;Whereas Judge Cahill stated, I wish elected officials would stop talking about this case, especially in a manner that is disrespectful to the rule of law and to the judicial branch and our function.; andWhereas Judge Cahill stated, “I think if they want to give their opinions, they should do so in a respectful manner, and in a manner that is consistent with their oath to the Constitution. To respect the coequal branch of government. Their failure to do so I think is abhorrent.”: Now, therefore, be itThat—(1)Representative Maxine M. Waters of California be censured;(2)Representative Maxine M. Waters forthwith present herself in the well of the House for the pronouncement of censure; and(3)Representative Maxine M. Waters be censured with the public reading of this resolution by the Speaker.